                                                                      The Motion is GRANTED, and the Clerk is
                                                                      directed to file the Reply attached to the
                                                                      Motion as a separate docket entry.



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


JEFFREY LICHTENSTEIN, et al.

               Plaintiffs,
                                                 NO. 3:20-cv-00736
v.                                               JUDGE RICHARDSON

TRE HARGETT, et al.

               Defendants.


     MOTION FOR LEAVE TO EXCEED PAGE LIMIT FOR REPLY MEMORANDUM

        Plaintiffs respectfully request leave of the Court to exceed the 5-page limit set forth in

Local Rule 7.01(a)(4) for their reply memorandum in support of their motion for a preliminary

injunction.   Defendants requested additional pages for their principal brief to address the

constitutional challenge presented in the case, and the Court granted that request. Plaintiffs

require additional pages to efficiently and thoroughly respond to Defendants’ opposition to a

preliminary injunction and respectfully request leave to file the 18-page reply memorandum

attached hereto.

        Plaintiffs request that the Court enter the Proposed Order submitted herewith and deem

the reply memorandum attached hereto filed.




      Case 3:20-cv-00736 Document 36 Filed 09/14/20 Page 1 of 1 PageID #: 373
